DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 8/26/22. Claims 1, 3, 8, 10, 14, 16, and 19 have been amended. Claims 21 and 22 have been newly added. Claims 6 and 17 have been canceled. Claims 1-5, 7-16, and 18-22 are pending rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16904779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 teach all of the claimed limitations of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high absorption paper” in claims 1 and 10 are a relative term which renders the claim indefinite. The term “high absorption paper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicants also use manila and newsline paper covers as stated in their specification. As such, there is no marker by which the Examiner can ascertain what is a “high absorption paper” and what is not when the prior art of record teaches using manila/newsline papers having the same basis weight and composition/structure as Applicants too.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 13-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehnert EP_1114005_B1 in view of Johnstone USPN_4372814.
Regarding Claims 1, 2, 4, 5, 7, 8, 10, 13, 15, 16, 18, 19, 21, and 22, Boehnert teaches a gypsum board (Paragraph [0001]) comprising: a board core layer (“core of set gypsum” – Paragraph [0022]) comprising set gypsum (Paragraph [0022]). Boehnert further teaches wherein the set gypsum is formed from synthetic gypsum (Paragraph [0045]), comprising one or more chloride salts (Paragraph [0010]).  Boehnert further teaches the set gypsum is sandwiched between cover sheets of paper (Paragraph [0022]) and an inner surface and outer surface of the paper cover sheets is implied from the sandwich structure; thereby teaching the limitations of instant Claims 1, 4, 10, 13. Boehnert discloses a method for forming a board core layer, namely by depositing a slurry and water between the cover sheets and allowing the resultant assembly to set and dry (Paragraph [0022]), as is being claimed in instant claim 10. Furthermore, Boehnert teaches using a coating on one or both of its cover sheets (paragraph 0043); thereby teaching the claimed skim coat of instant Claim 2. Boehnert also teaches, at least 60 weight percent of calcium sulfate hemihydrate (corresponds to claimed stucco) on a dry basis (shown below for Example 4 – Paragraph [0085]), and the water at a weight ratio of water to the calcium sulfate hemihydrate or 0.2:1 to 1.2:1 (shown below for Example 4; Paragraph [0085]). Boehnert further teaches the composition comprising about 500 parts to 3000 parts chloride anion (corresponds to claimed high salt impurity and claimed chloride salt) per 1,000,000 parts by weight of said calcium sulfate hemihydrate (shown below for Example 4 – Table 10). In addition, Boehnert explicitly teaches an embodiment of 0.2% weight chloride ions (Table 10), such as sodium chloride (paragraph 0119), which is at 2000 ppm, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). The above concentrations result in teaching the limitations of instant Claims 5 and 15. Although not all of the above is disclosed in a single, exemplified embodiment, of Boehnert, it would have been obvious to use the overall disclosure and suggestions to use the aforementioned in a single embodiment based on a desire of product improvement and general knowledge of the overall art of endeavor to one of ordinary skill. 
Boehnert does not disclose the claimed basis weight and Cobb values.
Johnstone discloses a composite paper adapted for use as a cover sheet in the production of gypsum wallboards; wherein said paper cover sheets has better draining, rapid drying, permits less heat to be utilized in the wallboard thereby saving energy (Abstract). Johnstone further discloses the basis weight of said paper cover sheet being 50 lbs./ft2 (column 20, lines 59-60) for its Examples. 
3.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the paper cover, of Boehnert, by utilizing the paper basis weight, as disclosed by Johnstone. One of ordinary skill in the art would have been motivated in doing so in order to gain the aforementioned benefits of the paper cover sheet of Johnstone. Moreover, Johnstone suggests that the water pickup by the paper expressed in grams would indicate the paper's resistance to water penetration, wherein the lower the Cobb value the greater the resistance (Johnstone: column 15, lines 34-37). Johnstone further discloses examples where the Cobb value falls into the claimed range (Table X). As such, it would have been obvious to modify the paper cover sheet, of Boehnert, by obtaining the Cobb value, of Johnstone, in an effort to achieve a desirable resistance to water penetration. 
4.	Regarding Claims 3 and 14, although Boehnert in view of Johnstone does not explicitly teach the claimed dry thickness of its coating (corresponding to claimed skim coat), it would be expected for one of ordinary skill in the art to adjust the thickness based on the amount needed to dissolve and cause the salt to migrate through the mixture, as explained by Boehnert (paragraph 0043). Applicants have not indicated how the instantly claimed thickness results in unexpected and surprising properties.
5.	Regarding Claims 9 and 20, although Boehnert in view of Johnstone does not suggest the claimed thickness, it would have been obvious to one of ordinary skill in the art to adjust the thickness based on the desired resistance to water penetration too, as is known in the art. This would largely depend on end-user product specifications. Applicants have not indicated what properties result that are unexpected and surprising by the instantly claimed thickness range.
6.	Regarding Claims 21 and 22, it can alternatively be stated that given the materials disclosed by Boehnert in view of Johnstone are substantially the same as that being claimed by Applicants, it would therefore be expected for it to inherently possess the same Cobb values.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehnert EP_1114005_B1 in view of Johnstone USPN_4372814, as applied to Claims 1-5, 10, and 13-16, and further in view of Ray USPA_20190338516_A1.
7.	Regarding Claims 11 and 12, Boehnert in view of Johnstone does not disclose the claimed skim coat composition.
8.	Ray discloses methods for making high sound transmission class gypsum boards and gypsum boards made by the same (Title), which would be related to and of interest to Boehnert given that the latter uses its invention for acoustical applications too (paragraphs 0001, 002, 0031, 0032, 0062). Ray also discloses using a skim layer comprising water and calcium sulfate hemihydrate (corresponds to claimed stucco) to be adjacent to its first cover layer (corresponds to claimed front face cover) (paragraph 0022) as well as on its second cover layer (corresponds to claimed back cover sheet) (paragraph 0203). Ray further discloses that its invention allows improved sound absorption (paragraph 0010).
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front and back face cover paper, of Boehnert in view of Johnstone, by applying a skim layer to both formed from water and stucco, as disclosed by Ray. One of ordinary skill in the art would have been motivated in doing so to obtain improved gypsum set for acoustical applications.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. 
Applicants state: “Respectfully, Boehnert is inapposite to the revised claims. Boehnert does not suggest using high absorption paper. Boehnert discloses the addition of enhancing materials, particularly trimetaphosphate salt, onto conventional set gypsum-containing products and into slurries for producing the same (see, e.g., [0022], [0023], [0039], and [0040])… There is no suggestion to modify Boehnert to meet the features of the revised claims. In this respect, Boehnert is directed to the use of conventional paper (i.e., manila and newsline), not high absorption paper (see, e.g., paragraph [0044] and Example 4). Boehnert teaches away from the features of the revised claims.”
The Examiner respectfully submits that the rejection of the claimed Cobb values were done under Boehnert in view of Johnstone in the previous rejection as well as above. Applicants did not properly address why the teachings of Johnstone cannot meet the claimed limitations. Moreover, the term “high absorption paper” is a relative term that is undefined in the claims. Applicants themselves use manila and newsline paper as stated in their disclosure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 2, 2022